Kato, J.
(dissenting) — I respectfully dissent. A low back strain caused by lifting and a preexisting degenerative disc disease are not the same disability. In that vein, the Public Employees’ Retirement System awarded Ms. Vance nonduty disability benefits after the Department of Labor *579and Industries awarded her duty-related disability benefits. Moreover, Ms. Vance’s position here does not run afoul of RCW 41.40.300’s purpose. I would affirm the judgment of the trial court and award Ms. Vance attorney fees on appeal.
Review denied at 149 Wn.2d 1028 (2003).